Case: 12-60432       Document: 00512196554         Page: 1     Date Filed: 04/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 3, 2013
                                     No. 12-60432
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DEBRA L. KENT,

                                                  Plaintiff-Appellant,
v.

VICKSBURG HEALTHCARE, L.L.C., doing business as River Region
Medical Center; DARLENE WHITE, Individually and in her Official
Capacity,

                                                  Defendants-Appellees.


                   Appeals from the United States District Court
                      for the Southern District of Mississippi
                              U.S.D.C. No. 5:10-cv-195


Before STEWART, Chief Judge, and KING and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant, Debra Kent appeals the district court’s grant of
summary judgment to Defendants-Appellees on her federal claims for racial
discrimination and retaliation under Title VII and 42 U.S.C. § 1981, and her
Mississippi state law claims for wrongful discharge and intentional infliction of
emotional distress (“IIED”). Kent also appeals the district court’s determination




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-60432    Document: 00512196554     Page: 2   Date Filed: 04/03/2013



                                  No. 12-60432

that Defendant-Appellee, Darlene White was not a proper defendant with
respect to Kent’s Title VII claims.
      Additionally, Kent appeals the district court’s grant of a protective order
covering written reports from two state-sanctioned inspections of Defendant-
Appellee, Vicksburg Healthcare’s laboratory facilities. Finally, Kent appeals the
district court’s taxation to her of costs for the transcripts and electronic
recordings of various depositions of the main actors in this litigation.
      We AFFIRM the final judgment of the district court in full.
A.    Racial Discrimination and Retaliation Claims
      For the reasons amply provided by the district court in its memorandum
opinion, Kent did not make out a prima facie case of discrimination or retaliation
sufficient to withstand summary judgment on her Title VII and 42 U.S.C. § 1981
claims. See Kent v. Vicksburg Healthcare, LLC, No. 5:10-cv-195, 2012 WL
1556511, at *6-14 (S.D.Miss. Apr. 30, 2012) (Bramlette, J.). Moreover, the
district court correctly stated that White was not a proper Title VII defendant.
Id. at *6 n.18.
B.    Wrongful Discharge and IIED Claims
      We similarly agree with the reasons provided by the district court that
Kent cannot sustain her state law claims for wrongful discharge and IIED. See
id. at *14-17.
C.    Issue Concerning the Protective Order
      As for Kent’s appeal concerning the protective order, it is longstanding
precedent in this Circuit that:       “A trial court enjoys wide discretion in
determining the scope and effect of discovery. It is, in fact, unusual to find an
abuse of discretion in discovery matters.” Sanders v. Shell Oil Co., 678 F.2d 614,
618 (5th Cir. 1982) (citations omitted). Here, Kent argues, in essence, that the
two reports are relevant because both she and White worked in laboratory
management for Vicksburg Healthcare. The district court determined that,

                                        2
     Case: 12-60432     Document: 00512196554     Page: 3   Date Filed: 04/03/2013



                                   No. 12-60432

without more, this was insufficient reason for the reports to be discoverable. The
district court’s ruling was not an abuse of discretion.
D.       Taxation of Costs Issue
         As for the taxation of costs issue, “costs—other than attorney’s
fees—should be allowed to the prevailing party.” Fed. R. Civ. P. 54(d)(1). “The
trial court has broad discretionary powers in taxing costs. . . . While [Rule
54(d)(1)] does not prevent a trial court from requiring a prevailing party to bear
its own costs, the language of the rule reasonably bears the intendment that the
prevailing party is prima facie entitled to costs.” Walters v. Roadway Express,
Inc., 557 F.2d 521, 526 (5th Cir. 1977) (citations and internal quotation marks
omitted). “[I]t is incumbent on the losing party to overcome that presumption.”
Id. (citation and internal quotation marks omitted).
         Here, Kent challenges the necessity of various depositions taken by
Defendants-Appellees of core actors in this litigation.       The district court
determined that these depositions were necessary for taxation of costs purposes.
We have previously stated that: “Whether a deposition or copy was necessarily
obtained for use in [a] case is a factual determination to be made by the district
court.    We accord the district court great latitude in this determination.”
Fogleman v. ARAMCO, 920 F.2d 278, 285-86 (5th Cir. 1991) (citations omitted).
Kent has provided little reason for us to disrupt this latitude. Accordingly, Kent
cannot overcome the presumption that Defendants-Appellees are entitled to
costs for the depositions at issue.
E.       Conclusion
         For the foregoing reasons, we AFFIRM the final judgment of the district
court in full.




                                        3